Citation Nr: 0318212	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  01-01 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for back disability, to 
include as secondary to service-connected bilateral foot 
disability.

2.  Entitlement to an increased evaluation for service-
connected bilateral foot disability, currently rated as 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2000 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO) which denied entitlement to the 
benefits sought on appeal.  

The veteran was notified by the Board in April 2003 of a 
change in the law that might affect his increased rating 
claim.  He was given 60 days to submit additional evidence or 
argument on this issue.  No additional correspondence was 
received within this 60 day period.


REMAND

The veteran seeks service connection for a back disability, 
to include as secondary to his service-connected bilateral 
foot disability, and an increased evaluation for the service-
connected bilateral foot disability.  

The RO denied the veteran's claim for service connection for 
a lack disability on the basis that the diagnosed disability, 
scoliosis, is a congenital or developmental defects for which 
service connection may not be granted.  See 38 C.F.R. § 
3.303(c), 4.9 (2001); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996) and cases cited therein.

A review of the veteran's VA claims folder reveals that 
scoliosis of the spine was diagnosed in service and after 
discharge.  It is unclear from the medical  evidence of 
record whether the scoliosis is congenital or acquired and, 
if congenital, whether it was aggravated by service or by the 
service-connected bilateral foot disability.  

The veteran was initially service connected for pes planus by 
rating decision in January 1969.  In a rating decision in 
October 2000, tinea pedis was evidently made part of the  
service-connected bilateral foot disability, which was rated 
by analogy to Diagnostic Code 5284 [foot injuries, other]; 
However, a June 2002 rating decision described the service-
connected foot disability as bilateral pes planus rated it 
under  Diagnostic Code 5276 [pes planus].

Of record is the report of a VA physical examination of the 
veteran's feet, which was completed in January 2002.  
Pertinent diagnoses included bilateral tinea pedis, bilateral 
onychomycosis, bilateral painful callus formation of the 
soles, right hallux valgus deformity and bilateral genu 
valgus deformity.  It unclear from the record how much of the 
veteran's current foot symptomatology is part of his service-
connected bilateral foot disability from a medical 
standpoint.  It is also unclear how much of the bilateral 
foot pathology is considered by the RO to be service 
connected.  

Because there is insufficient evidence on file on which to 
base a decision for either of the issues on appeal, this case 
is REMANDED for the following actions:  


1.  The veteran should be provided a physical 
examination to                  determine the 
nature, extent and etiology of any current back 
and foot disability.  The veteran's VA claims 
folder, including a copy of this REMAND, must be 
made available to the examiner for review prior 
to the examination.  The examiner should provide 
a current diagnosis of any back disability.  The 
examiner should further discuss whether it is as 
least as likely as not that such back disability 
is related to the veteran's service or his 
service-connected bilateral foot disability.  If 
scoliosis is identified, the examiner should 
specifically indicate whether the scoliosis is 
considered to be a constitutional or 
developmental disability, and if it is a 
constitutional or developmental disability 
rather than an acquired disability, whether it 
was aggravated during service or due to the 
service-connected foot disability.  The examiner 
should also determine what foot pathology 
currently exists, its severity and whether such 
pathology is related to the veteran's service.  
A report of the examination should be associated 
with the veteran's VA claims folder.

2.  Thereafter, the agency of original 
jurisdiction should readjudicate the 
veteran's claims for service connection for a 
back disability, to include as secondary to 
service-connected bilateral foot disability, 
and for an increased evaluation for the 
service-connected bilateral foot disability.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided a Supplemental Statement 
of the Case.  The veteran should be given an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


